DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim language in Claim 1, “wherein the light source extends beyond the inner perimeter” is not shown or appear to be supported in the specification.  What the specification does state is that the light emission is beyond the perimeter of the brush head (see Abstract, and specification, para. 0014).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saltalamacchia 2017/0196350.
Regarding Claim 1, Saltalamacchia shows in Figure 7, a hollow body (as shown), a power supply 16 enclosed by the hollow body (see Fig. 11, para. 0038), a light source 14 coupled to the power supply 16 to supply energy to power the light source 14, one or more brush heads 401 (see para. 0031) coupled within an inner perimeter of the light source 14, the light source 14 extends beyond the inner perimeter and is configured to direct light from outside the inner perimeter of the light source 14 and into a volume circumferentially surrounding the brush heads 401 (see para. 0037), and a switch 18 18 (see Fig. 2, para. 0032) coupled to the light source and the power supply 16, the switch configured to control a supply of power from the power supply 16 to the light source 14 when activated.
Regarding Claim 6, Saltalamacchia discloses the switch 18 can be a dimmer switch configured to adjust a brightness of light emitted by the light source 14 (see bottom of para.  0038).
Regarding Claim 7, Saltalamacchia discloses the light source 14 is a light bulb (LED bulb, see para. 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saltalamacchia 2017/0196350 in view of Renfro 2017/0127815.
 Regarding Claim 5, Saltalamacchia fails to disclose the use of fiber optical strands.  Renfro teaches that it is known in the art in Figures 1 and 2, to have a handheld illuminated brush which includes optical fibers 108a in addition to the bristles 108c (see para. 0013) which directs light through the brush head 102.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Saltalamacchia to include optical fiber in the same manner as taught by Renfro to vary the direction of illumination and provide lighting through the brush head. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saltalamacchia 2017/0196350 in view of Fleischer 10,470,559.
Regarding Claim 8, Saltalamacchia fails to disclose the hollow body is cylindrical.  Fleischer teaches that it is known in the art in Figure 6B to have a hollow body 758 for encircling a similar type brush which is cylindrical.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Saltalamacchia to include a cylindrical hollow body in the same manner as taught by Fleischer to vary the type of brush used with the lighting device for ease of gripping by a user.
Regarding Claim 9, Saltalamacchia as modified by Fleischer provides for multiple cylindrical housings including one for a power source (see Fig. 6 and beginning at col. 13, line 62, col. 15, line 6 and col. 28, line 21).
Regarding Claim 10,  Saltalamacchia fails to show a collar coupled to the hollow body.  Fleischer teaches that it is known in the art in Figure 5D to provide a collar 759a around the hollow body (see col. 16, line 29).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Saltamacchia to include a collar in the same manner as taught by Fleischer to position and locate the hollow body. 
Regarding Claims 11 and 12, Saltamacchia as modified by Fleischer discloses sealing material can consist of rubber or silicone (see Fleischer, col. 16, line 18).  

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saltalamacchia 2017/0196350 in view of Amron 2016/0286948.
	Regarding Claim 13, Saltalamacchia fails to disclose the light being surrounded by an opaque body.  Amron teaches that it is known in the art in Figure 1 to provide an illuminated handheld device which includes an opaque body 101 adjacent the positioning of LEDs 104 (see para. 0008).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Saltalamacchia to include an opaque body in the same manner as taught by Amron to provide an even uniform area for the light emission.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875